Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	 The Examiner would like to note the latest Information Disclosure Statement (filed on 5/26/2021) submittals are extremely long.  The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant.  If Applicant is aware of pertinent material in the references, he should so state in a response to this Office action.  Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  



Allowable Subject Matter

3.	Claims 1-8 and 10-21 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: A side delivered mitral valve having a proximal tab anchoring tab component, comprising:


(i)    a self-expanding annular outer support frame, said annular support frame having a central channel, a distal side, and an outer perimeter wall circumscribing a central vertical y-axis in an expanded configuration, said outer perimeter wall having an anterior side, a posterior side, a distal side and a proximal side, said outer support frame covered with a polyester mesh, pericardium-based material or both;
(ii)    a subannular proximal tab mounted on the proximal side of the outer perimeter wall, said proximal tab comprising a wire form extending from 5-20mm away from the outer perimeter wall and covered with a polyester mesh, pericardium-based material or both; (iii)    a collapsible inner flow control component mounted within the annular support frame, the collapsible inner flow control component having a leaflet frame with 2-4 flexible leaflets mounted thereon, wherein the 2-4 leaflets are configured to permit blood flow in a first direction through an inflow end of the flow control component and block blood flow in a second direction, opposite the first direction, through an outflow end of the flow control component; 
The outer support frame and the leaflet frame comprising diamond- or eye-shaped wire cells made from heat-set Nitinol and configured to be foldable along a z-axis from a rounded or cylindrical configuration to a flattened cylinder configuration and compressible along the central vertical axis y-axis to a shortened configuration  
(iv) a distal anchoring tab mounted on the distal side of the annular support frame, wherein the tab is an elongated member attached at a first end to the outer perimeter wall of the annular support frame and has an unattached second end that is heat set to a folded position to press against the outer perimeter wall, wherein the tab engages with 
wherein the valve is compressible to a compressed configuration for introduction into the body using a delivery catheter for implanting at a desired location in the body, said compressed configuration is oriented along a horizontal x-axis at an intersecting angle of between 45-135 degrees to the central vertical y-axis, and expandable to an expanded configuration having a horizontal x-axis at an intersecting angle of between 45-135 degrees to the central vertical y-axis, and wherein the horizontal x-axis of the compressed configuration of the valve is substantially parallel to a length-wise cylindrical axis of the delivery catheter is novel over prior.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774
June 2, 2021